                 IN THE UNITED STATES DISTRICT COURT
                                                                            FILED
                     FOR THE DISTRICT OF MONTANA                            JUL 12 2019
                          MISSOULA DIVISION
                                                                            Clerk, U.S Courts
                                                                            District Of Montana
                                                                             Missoula Division




  UNITED STATES OF AMERICA,
                                                   CR 18-52-M-DLC
                      Plaintiff,

        vs.                                         ORDER

  JUSTIN ROSS IVINS,

                      Defendant.

      Before the Court is the United States' Unopposed Motion to Vacate Orders

ofForfeiture. (Doc. 42.)

      IT IS ORDERED that the motion (Doc. 42) is GRANTED. The forfeiture

orders previously issued in this case are VACATED as to those items listed in the

preliminary order of forfeiture (Doc. 34).

      DATED this 12th day of July, 2019.




                                       Dana L. C hriste nse n, C hief istrict Jud ge
                                       United States Distri ct Court




                                        - 1-
